890 A.2d 573 (2005)
276 Conn. 932
STATE of Connecticut
v.
Kelvin SANCHEZ.
Supreme Court of Connecticut.
Decided December 22, 2005.
Frederick W. Fawcett, supervisory assistant state's attorney, in support of the petition.
Pamela S. Nagy, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 92 Conn.App. 112, 884 A.2d 1 (2005), is granted, limited to the following issue:
"Whether the Appellate Court properly held that the trial court's charge on conspiracy was deficient because it did not set forth an essential element, the object of the conspiracy?"
The Supreme Court docket number is SC 17584.